Exhibit 10.2.1

Execution Version

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
April 30, 2020, is made by and among RPM INTERNATIONAL INC., a Delaware
corporation (the “Company”), RPM NEW HORIZONS NETHERLANDS B.V., a corporation
incorporated under the laws of the Netherlands (“RPM Netherlands”) (each of the
foregoing referred to herein as a “Borrower” and collectively referred to as the
“Borrowers”), the LENDERS (as defined in the Credit Agreement) and PNC BANK,
NATIONAL ASSOCIATION, in its capacity as administrative agent for the Lenders
(hereinafter referred to in such capacity as the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrowers, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement, dated as of February 21, 2020 (the “Credit
Agreement”); and

WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders make certain amendments and grant certain other accommodations all as
hereinafter provided, and, subject to the terms and conditions hereof, the
Administrative Agent and Lenders are willing to do so.

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

1.          Definitions. Except as set forth in this Amendment, defined terms
used herein shall have the meanings given to them in the Credit Agreement and
the rules of construction set forth in Section 1.2 [Construction] of the Credit
Agreement shall apply to this Amendment.

2.          Amendments to the Credit Agreement.

(a)    Schedule 1.1(A) to the Credit Agreement is hereby amended and restated in
its entirety in the form attached hereto as Schedule 1.1(A).

(b)    Section 1.1. [Certain Definitions] of the Credit Agreement is hereby
amended to add the following definitions in their respective appropriate
alphabetical positions:

“Increased Net Leverage Ratio Period shall have the meaning specified in
Section 8.2.8 [Maximum Leverage Ratio].”

“Increased Net Leverage Ratio Period Due to Material Acquisition shall have the
meaning specified in Section 8.2.8 [Maximum Leverage Ratio].”

“Maximum Leverage Increase Notice shall mean a written notice from the Company
to the Administrative Agent that the Company is electing the Increased Net
Leverage Ratio Period; provided, however that such notice must be delivered on
or before June 30, 2021 and provided



--------------------------------------------------------------------------------

further that within three (3) Business Days of delivering such Maximum Leverage
Increase Notice, the Company will pay to the Administrative Agent for the
account of each Lender according to its Ratable Share, a nonrefundable fee equal
to ten (10) basis points multiplied by the outstanding principal amount of the
Term Loans.”

(c)    Section 8.2.8 [Maximum Leverage Ratio] of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

“8.2.8    Maximum Leverage Ratio. The Company will not permit the Net Leverage
Ratio, as calculated at the end of each fiscal quarter ending after the Closing
Date, to be greater than 3.75 to 1.00; provided, however, that (1) if the
Company has delivered the Maximum Leverage Increase Notice, so long as no Event
of Default or Potential Default exists at such time the maximum permitted Net
Leverage Ratio shall increase to 4.25 to 1.00 as calculated at the end of the
four fiscal quarters following delivery of the Maximum Leverage Increase Notice
(such period of time being the “Increased Net Leverage Ratio Period”) and
(2) with respect to any acquisition for which the aggregate consideration is
$100,000,000 or greater (a “Material Acquisition”), and upon written request by
the Company delivered to the Administrative Agent no later than 30 days
following the consummation of such Material Acquisition, the maximum permitted
Net Leverage Ratio shall increase to 4.25 to 1.00 as calculated at the end of
the four fiscal quarters following such Material Acquisition (each such period
of time being an “Increased Net Leverage Ratio Period Due to Material
Acquisition”); provided, further, that (i) there shall be no more than eight
consecutive fiscal quarters in which the maximum permitted Net Leverage Ratio is
4.25 to 1.00, and (ii) there shall be at least four fiscal quarters in which the
Net Leverage Ratio does not exceed 3.75 to 1.00 between any two Increased Net
Leverage Ratio Periods Due to Material Acquisition.

3.          Conditions Precedent. The Borrowers, the Administrative Agent and
the Lenders acknowledge and agree that the amendments set forth herein shall
only be effective upon the occurrence of all the following conditions precedent:

(a)    Amendment. The Borrowers, the Administrative Agent and the Required
Lenders shall have executed and delivered to the Administrative Agent this
Amendment.

(b)    Officer’s Certificate. A certificate of the Company signed by an
Authorized Officer of the Company, dated the date hereof stating that (A) all
representations and warranties of the Borrowers set forth in the Credit
Agreement are true and correct in all material respects (unless any such
representation or warranty is qualified to materiality, in which case such
representation or warranty is true and correct in all respects), except for
representations and warranties made as of a specified date (which were true and
correct in all material respects, as applicable, as of such date), (B) the
Borrowers are in compliance with each of the covenants and conditions hereunder,
and (C) no Event of Default or Potential Default exists.

 

2



--------------------------------------------------------------------------------

(c)    Fees. The Borrowers shall have paid: (i) to the Administrative Agent all
fees due and owing the Administrative Agent and all reasonable, documented costs
and expenses of the Administrative Agent, including without limitation,
reasonable, documented fees of the Administrative Agent’s counsel in connection
with this Amendment and (ii) to the Administrative Agent for the benefit of the
approving Lenders, an amendment fee equal to five (5) basis points of the
aggregate Term Loan Commitments of the approving Lenders that have delivered an
executed counterpart signature page to this Amendment as of the date hereof.

(d)    Miscellaneous. Such other documents, agreements, instruments,
deliverables and items deemed reasonably necessary by the Administrative Agent.

4.          Representations and Warranties. Each Borrower covenants and agrees
with and represents and warrants to the Administrative Agent and the Lenders as
follows:

(a)    Each Borrower possesses all of the powers requisite for it to enter into
and carry out the transactions referred to herein and to execute, enter into and
perform the terms and conditions of this Amendment, the Credit Agreement and the
other Loan Documents and any other documents contemplated herein that are to be
performed by such Borrower; and that any and all actions required or necessary
pursuant to such Borrower’s organizational documents or otherwise have been
taken to authorize the due execution, delivery and performance by such Borrower
of the terms and conditions of this Amendment; the officer of such Borrower
executing this Amendment are the duly elected, qualified, acting and incumbent
officers of such Borrower and hold the title set forth below his/her name on the
signature lines of this Amendment; and such execution, delivery and performance
will not conflict with, constitute a default under or result in a breach of any
applicable law or any material agreement or instrument, order, writ, judgment,
injunction or decree to which such Borrower is a party or by which such Borrower
or any of its properties are bound, and that all consents, authorizations and/or
approvals required or necessary from any third parties in connection with the
entry into, delivery and performance by such Borrower of the terms and
conditions of this Amendment, the Credit Agreement, the other Loan Documents and
the transactions contemplated hereby have been obtained by such Borrower and are
full force and effect;

(b)    this Amendment, the Credit Agreement and the other Loan Documents
constitute the valid and legally binding obligations of each Borrower,
enforceable against such Borrower in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws and by general equitable principles,
whether enforcement is sought by proceedings at law or in equity;

(c)    all representations and warranties made by each Borrower in the Credit
Agreement and the other Loan Documents are true and correct in all respects (in
the case of any representation or warranty containing a materiality
modification) or in all material respects (in the case of any representation or
warranty not containing a materiality modification) (except representations and
warranties which expressly relate to an earlier date or time, which
representations or warranties are true and correct on and as of the specific
dates or times referred to therein);

 

3



--------------------------------------------------------------------------------

(d)    this Amendment is not a substitution, novation, discharge or release of
any Borrower’s obligations under the Credit Agreement or any of the other Loan
Documents, all of which shall and are intended to remain in full force and
effect; and

(e)    no Event of Default or Potential Default has occurred and is continuing
under the Credit Agreement or the other Loan Documents.

5.          Ratification. Except as expressly modified herein and hereby, the
Credit Agreement and the other Loan Documents are hereby ratified and confirmed
and shall be and remain in full force and effect in accordance with their
respective terms, and this Amendment shall not be construed to waive or impair
any rights, powers or remedies of Administrative Agent or any Lender under the
Credit Agreement or the other Loan Documents. In the event of any inconsistency
between the terms of this Amendment and the Credit Agreement or the other Loan
Documents, this Amendment shall govern. This Amendment shall be construed
without regard to any presumption or rule requiring that it be construed against
the party causing this Amendment or any part hereof to be drafted.

6.          Governing Law. This Amendment shall be deemed to be a contract under
the Laws of the State of Ohio without regard to its conflict of laws principles.

7.          Counterparts; Effective Date; Electronic Signatures. This Amendment
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Amendment shall be
effective as of the date first set forth above. The Borrowers, the
Administrative Agent and Lenders hereby (i) agree that, for all purposes of this
Amendment, electronic images of this Amendment or any other Loan Documents (in
each case, including with respect to any signature pages thereto) shall have the
same legal effect, validity and enforceability as any paper original, and
(ii) waive any argument, defense or right to contest the validity or
enforceability of the Amendment or any other Loan Documents based solely on the
lack of paper original copies of such Amendment and Loan Documents, including
with respect to any signature pages thereto.

8.          Severability. The provisions of this Amendment are intended to be
severable. If any provision of this Amendment shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
enforceability without in any manner affecting the validity or enforceability of
such provision in any other jurisdiction or the remaining provisions of this
Amendment in any jurisdiction.

9.          Notices. Any notices with respect to this Amendment shall be given
in the manner provided for in Section 12.5 [Notices; Effectiveness; Electronic
Communication] of the Credit Agreement.

10.          Survival. All representations and warranties contained herein shall
survive Payment In Full. All covenants, agreements, undertakings, waivers and
releases of the Borrowers contained herein shall continue in full force and
effect from and after the date hereof and until Payment In Full.

 

4



--------------------------------------------------------------------------------

11.          Amendment. No amendment, modification, rescission, waiver or
release of any provision of this Amendment shall be effective unless the same
shall be in writing and signed by the parties hereto.

12.          Entire Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE LOAN
DOCUMENTS EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND
SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO
ORAL AGREEMENTS AMONG THE PARTIES HERETO.

13.          Amendment as Loan Document; Incorporation into Loan Documents. The
parties hereto acknowledge and agree that this Amendment constitutes a Loan
Document. This Amendment shall be incorporated into the Credit Agreement by this
reference and each reference to the Credit Agreement that is made in the Credit
Agreement or any other document executed or to be executed in connection
therewith shall hereafter be construed as a reference to the Credit Agreement as
amended hereby.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGES FOLLOW]

 

5



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO

CREDIT AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first above
written.

 

BORROWERS:

RPM INTERNATIONAL INC.

By: /s/ Russell L. Gordon

Name: Russell L. Gordon

Title: Vice President and Chief Financial Officer

RPM NEW HORIZONS NETHERLANDS B.V.

By: /s/ Hilde De Backer

Name: Hilde De Backer

Title: Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO

CREDIT AGREEMENT]

 

PNC BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent

By: /s/ Scott Nolan

Name: Scott Nolan

Title: Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO

CREDIT AGREEMENT]

 

BANK OF AMERICA, N.A.

By: /s/ Mukesh Singh

Name: Mukesh Singh

Title: Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO

CREDIT AGREEMENT]

 

FIFTH THIRD BANK, NATIONAL ASSOCIATION

By: /s/ Rachel Hermansen

Name: Rachel Hermansen

Title: Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO

CREDIT AGREEMENT]

 

MUFG BANK, LTD.

By: /s/ Mark Maloney

Name: Mark Maloney

Title: Authorized Signatory



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO

CREDIT AGREEMENT]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

By: /s/ Jonathan D. Beck

Name: Jonathan D. Beck

Title: Director